     Case 2:19-cv-00697-RFB-DJA Document 35 Filed 08/23/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8                                                      ***
 9    DAVID ALAN METCALFE.,                               Case No. 2:19-cv-00697-RFB-DJA
10                                         Plaintiff,
                                                                               ORDER
11           v.
12    SHERIFF SHARON WEHRLY, DISTRICT
      ATTORNEY’S OFFICE, JASON
13    EARNEST, JOHN KOENIG
14                                       Defendant.
15
16          Before the Court for consideration is a Motion to Reconsider by Plaintiff David Alan
17   Metcalfe [ECF No. 34]. A complaint was originally filed in this case on April 23, 2019. In light of
18   the fact that Plaintiff failed to timey furnish the U.S. Marshalls with complete USM-285 forms in
19   order to properly serve Defendants, the case was ultimately dismissed without prejudice on
20   January 19, 2021. Judgement was entered in favor of Defendants on January 20, 2021.
21          The Court has discretion to grant or deny a motion for reconsideration. Navajo Nation v.
22   Norris, 331 F.3d 1041, 1046 (9th Cir. 2003). Absent highly unusual circumstances, the court
23   should grant a motion for reconsideration only where: (1) it is presented with newly discovered
24   evidence; (2) it has committed clear error or the initial decision was manifestly unjust; or (3) there
25   has been an intervening change in controlling law. Nunes v. Ashcroft, 375 F.3d 805, 807 (9th Cir.
26   2004); Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000); Sch. Dist. No.
27   1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). A motion for
28   reconsideration “may not be used to raise arguments or present evidence for the first time when
     Case 2:19-cv-00697-RFB-DJA Document 35 Filed 08/23/21 Page 2 of 2



 1   they could reasonably have been raised earlier in the litigation.” Kona, 229 F.3d at 890; Marlyn
 2   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (citation
 3   and quotation marks omitted). “A party seeking reconsideration . . . must state with particularity
 4   the points of law or fact that the court has overlooked or misunderstood. Changes in legal or factual
 5   circumstances that may entitle the movant to relief also must be stated with particularity.” L.R.
 6   59-1.
             In its January 19, 2021 order [ECF No. 27], the Court properly found that the Plaintiff in
 7
 8   this case had failed to timely furnish the USM-285 forms, as explicitly ordered by the Court

 9   previously [ECF No. 23]. The Court finds that none of the circumstances in which a court should
10
     grant a motion for reconsideration are present here. Furthermore, Plaintiff’s motion for
11
     reconsideration comes after a substantial delay. Plaintiff provided no cause for such delay. Because
12
     there is no explanation of good case for delay in filing this motion, the Court finds that Plaintiff’s
13
14   motion for reconsideration is insufficient.

15           For the reasons described above,
16
             IT IS ORDERED that Plaintiff’s Motion for Reconsideration (ECF No. 33) is DENIED.
17
18           The Clerk of Court is directed to serve a copy of this Order upon Plaintiff.

19
             DATED: August 23, 2021.
20                                                         _____________________________
21                                                         RICHARD F. BOULWARE, II
                                                           United States District Judge
22
23
24
25
26
27
28



                                                     -2-
